Citation Nr: 1452532	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  10-30 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for bilateral pes planus with bilateral intermittent foot strain.

2.  Entitlement to automobile and adaptive equipment, or for adaptive equipment only.  

3.  Entitlement to service connection for spondylosis, cervical spine, to include as secondary to bilateral pes planus with bilateral intermittent foot strain.

4.  Entitlement to service connection for spondylosis, lumbar spine, to include as secondary to bilateral pes planus with bilateral intermittent foot strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to November 1975 and from September 1976 to September 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2008, July 2009, and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The October 2008 rating decision denied the Veteran's claim for osteoarthritis of the back.  The decision noted that the Veteran had a current disability but there was no nexus to an in-service injury or disease.  However, less than one year later, in April 2009, the Veteran indicated his continued interest in a service connection claim for his back.  He was then afforded a VA spine examination in June 2009 in which he referenced an in-service injury involving a fall down a flight of stairs, asserting that he has had back pain since that time.

Under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period (or within one year from the initial unfavorable decision), or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.

Here, the Veteran applied for service connection for a back disability in February 2008, and the claim was denied by the RO in October 2008.  However, the new evidence from the VA examination relates to an unestablished fact necessary to substantiate the Veteran's claim, namely, whether any current back disability was incurred or aggravated during active service.  When presumed credible, the evidence raises a reasonable possibility of substantiating the service connection claim.  Accordingly, this constitutes new and material evidence, as defined by 38 C.F.R. § 3.156(a).  Because such evidence was received prior to the expiration of the appellate period from the October 2008 rating decision, it renders this prior decision not final.  38 C.F.R. § 3.156(b).  Therefore, the current appeal stems from the Veteran's original service connection claim.

Next, the Veteran was scheduled for a hearing before a member of the Board in March 2014, but the Veteran requested to reschedule the hearing.  A hearing was rescheduled for July 2014.  The Veteran failed to appear at the rescheduled hearing, did not request postponement, and has not shown good cause for failure to appear.  Hence, the case is processed as if the request for a hearing had been withdrawn.  See 38 C.F.R. § 20.702(d).

The Board notes that additional evidence was submitted after the most recent Supplemental Statement of the Case from July 2013.  However, the evidence relates to the Veteran's aid and attendance claim and provides only duplicative information as it relates to the issues on appeal.  As such, a waiver is not required to proceed with adjudication of the claim.  See 38 C.F.R. § 20.1304.
 
Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.

The issues of entitlement to service connection for cervical and lumbar spondylosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's pronounced bilateral flatfoot have not been manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achilles on manipulation, that is not improved by orthopedic shoes or appliances.

2.  The evidence does not show that the Veteran had service-connected disabilities manifested by either the loss or permanent loss of use of one or both feet; loss or permanent loss of use of one or both hands; permanent impairment of vision of both eyes with central visual acuity of 20/200 or less in the better eye with corrective glasses, or central visual acuity of more than 20/200 with a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; or ankylosis of the hips or the knees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for bilateral pes planus with bilateral intermittent foot strain have not been met.  §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.1, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.50, 4.59, 4.71a, Diagnostic Code 5276 (2014).

2.  The criteria for a certificate of eligibility for financial assistance for the purchase of an automobile and adaptive equipment, or for adaptive equipment only, are not met.  38 U.S.C.A. §§ 3901, 3902, 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.808 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2.  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In December 2007, the Veteran filed a claim for an increased rating for his bilateral pes planus, asserting that his symptoms had worsened.

The Veteran's bilateral foot disability is rated under Diagnostic Code 5276, which provides ratings for acquired flatfoot.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achilles on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2014).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The evidence shows that a rating in excess of 30 percent for the Veteran's bilateral pes planus is not warranted.

An August 2008 x-ray showed no findings of an acute foot injury.  There was no evidence of fracture, dislocation, or soft tissue edema.

At a December 2008 VA foot examination, the Veteran reported constant foot pain treated with anti-inflammatories, codeine, and Neurontin.  He also reported using  orthotics and a cane.  Upon examination, there were callosities over the medial aspect of the mid-foot, bilaterally, and tenderness to palpation over the talar head.  There was pain on manipulation of his mid-foot, bilaterally, throughout the examination.  The examiner indicated the Veteran was able to ambulate with his cane, but he had an antalgic gait.   

August 2010 VA podiatry records show the Veteran had painful collapsed medial longitudinal arch with excessive foot pronation.  He also walked with an abducted gait, and the heel was everted during stance.  

In June 2011, the Veteran was provided custom arch supports and special shoes with plastic ankle orthotics.  

Another VA foot examination was provided in December 2011.  The Veteran reported pain upon use of the feet.  The examiner noted marked pronation of both feet.  The examiner indicated that extreme tenderness of the plantar surface of both feet was not improved by orthopedic shoes or appliances.  However, the examiner did not find marked inward displacement and severe spasm of the Achilles tendon on manipulation.  The Veteran's flatfoot was not found to impact his ability to work.

A June 2013 VA foot examination revealed the Veteran had marked pronation of both feet, but there was no marked inward displacement and severe spasm of the Achilles tendon on manipulation.  The examiner noted pronation was improved by orthopedic shoes or appliances.  The Veteran also reported the pain and swelling of his feet was relieved by arch supports.  Again, the Veteran's flatfoot was not found to impact his ability to work.

Therefore, the Veteran's bilateral pes planus manifested in pronounced flatfoot, with marked pronation and extreme tenderness of plantar surfaces of the feet, and marked inward displacement.  However, the evidence does not also show severe spasm of the tendo achilles on manipulation.  Moreover, while the Veteran asserted that his condition was not improved by orthotics in December 2011, a subsequent June 2013 VA examination contained the opposite finding - that the Veteran's symptoms were relieved by orthotics.  In sum, at no point in the appeal period have all of the symptoms contemplated by a 50 percent rating been approximated.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40 , 4.45, 4.59, and the holding in DeLuca, 8 Vet. App. at 202 .  However, an evaluation in excess of 30 percent for the Veteran's bilateral pes planus is not warranted on the basis of functional loss, as the Veteran's symptoms are supported by pathology consistent with the assigned 30 percent rating, and no higher.  In this regard, the Board recognizes that the Veteran experiences severe pain in his foot.  However, VA examiners consistently found that the Veteran's bilateral pes planus did not impact his ability to work.  

In conclusion, the preponderance of the evidence is against the Veteran's claim for an increased rating for service-connected bilateral pes planus, and there is no basis for a staged rating of the Veteran's disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.71a, Diagnostic Code 5276 (2014); Gilbert, 1 Vet. App. at 49.
After careful review of the evidence, the Board finds no other diagnostic codes would be appropriate to evaluate the Veteran's bilateral pes planus.  38 C.F.R. § 4.1, 4.2; Schafrath, 1 Vet. App. at 595.  Indeed, the only criteria providing for a higher rating than 30 percent for the foot injuries under the schedule of ratings for the musculoskeletal system is for acquired claw foot.  See 38 C.F.R. § 4.71a.  There is no indication of such a condition throughout the evidentiary record.  

Next, the Board has considered whether an extraschedular evaluation is warranted for the Veteran's bilateral pes planus.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected bilateral pes planus are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The criteria contemplates the Veteran's painful motion upon use of the feet, pronation, extreme tenderness, callosities, marked inward displacement, and use of orthotics.  These symptoms are further evaluated with consideration of  38 C.F.R. § 4.40, § 4.45, and § 4.59.  Furthermore, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld or increased because the rating criteria are adequate.  Accordingly, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).   

Finally, the Board finds that an inferred claim for a total disability rating based on individual unemployability (TDIU) has not been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not asserted that his bilateral pes planus, alone, prevents him from working, and VA examiners repeatedly found that the Veteran's condition did not impact his ability to work.  As such, Rice is inapplicable.

Automobile and Adaptive Equipment

In his November 2010 application for automobile and adaptive equipment, the Veteran requested a truck with a power chair carrier.   

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. § 3902(a)(b).  Eligibility for financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment is warranted where one of the following exists as the result of injury or disease incurred or aggravated during active service: (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes, meaning central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; (4) severe burn injury precluding effective operation of an automobile; or, (5) for adaptive equipment only, ankylosis of one or both knees or one or both hips.  38 C.F.R. § 3.808.

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether such acts as grasping and manipulation in the case of the hand, or balance and propulsion in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.

First, the evidence does not show loss or permanent loss of use of one or both feet.  
At the December 2011 and June 2013 VA foot examinations, the Veteran's service-connected bilateral flatfoot was not found to result in functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The examiners reached this conclusion upon physical examination of the Veteran as well as a review of his documented and reported history.  Although the Veteran may experience pain with walking due to his flat feet, or difficulty walking long distances, this is not the same as loss of use.  Also, the fact that he is in a wheelchair has not been medically attributed to his flat feet, as opposed to his numerous other medical problems, and in fact it is noted that he walked with a cane prior to fracturing his ankle (a nonservice-connected injury) and that he began using a motorized scooter only after that injury.

Regarding the remaining possible qualifications for automobile or adaptive equipment, the Board notes that the Veteran is not service-connected for any disability related to his hands, vision, knees, or hips.  Furthermore, there is no indication that the Veteran incurred or aggravated a severe burn injury during service.  The evidence also does not show that no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow with use of a suitable prosthetic appliance.  Moreover, in May 2007, December 2010, and January 2010 VA optometry treatment notes, the Veteran was described as having normal vision, 20/25 or better.  An August 2011 Aid and Attendance questionnaire also showed the Veteran was not legally blind.  
As detailed above, one of several alternative requirements must be met to establish eligibility for financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment.  As none is shown, the legal criteria for the benefits sought are not met; the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by January 2008 and February 2008 letters to the Veteran regarding his increased rating claim. 

With regard to the Veteran's claim for the purchase of an automobile or other conveyance and adaptive equipment, or for adaptive equipment only, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter. Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  As discussed, there is no legal basis upon which the sought benefits may be awarded. See Sabonis, 6 Vet. App. at 426 .

Next, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, statements in support of the claim by the Veteran and his representative, and several VA examinations.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  Here, the examiners considered the Veteran's reported and documented history in rendering their conclusions.  Moreover, the Veteran has not challenged the examinations' adequacy or thoroughness, or the competency of the examiners.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to an increased rating in excess of 30 percent for bilateral pes planus with bilateral intermittent foot strain is denied.

Entitlement to automobile and adaptive equipment, or for adaptive equipment only, is denied.  


REMAND

An addendum opinion is required with regard to the Veteran's claims for cervical and lumbar spine spondylosis.  Prior examiners have not addressed whether the Veteran's cervical or lumbar spine spondylosis has been aggravated by bilateral pes planus.  See Allen v. Brown, 7 Vet. App. 439, 449 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Request a VA examiner review the claims file and offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that 

* the Veteran's cervical spine spondylosis was aggravated by his service-connected bilateral pes planus.

* the Veteran's lumbar spine spondylosis was aggravated by his service-connected bilateral pes planus.

With regard to aggravation, the Board notes that the term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.  

The relevant medical records should be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review was accomplished.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

2.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


